Citation Nr: 0719621	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for respiratory disability 
claimed as asthma, chronic obstructive pulmonary disease 
(COPD) and a vocal cord condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to May 1974 
and from July 1991 to November 1991.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking respiratory disability 
claimed as asthma, COPD and a vocal cord condition to 
service, to include exposure to oil well fires in the 
Southwest Asia theater of operations.   


CONCLUSION OF LAW

A respiratory disability claimed as asthma, COPD and a vocal 
cord condition was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in October 2002 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  In a 
response to the October 2002 letter, the veteran reported in 
a statement received in that month that he had no additional 
information to submit and only referred to having had 
treatment at a VA medical facility.  As indicated, VA medical 
records have been obtained, and while additional information 
was submitted by the veteran following receipt of his letter 
in October 2002, there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A computer generated form obtained by the RO reflects a 
notation that the veteran served "GW IN-THEATER" from 
August 7, 1991, to November 21, 1991.  For the purposes of 
this decision, he will thus be considered to be a "Persian 
Gulf veteran" by regulation.  38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  This statute also provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include: (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. 
§ 1117(g).

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
(Emphasis added)  38 C.F.R. § 3.317(a)(1)(i)(ii); 71 Fed. 
Reg. 75669- 75672 (Dec. 18, 2006). 

The veteran contends that he developed respiratory 
disability, claimed as asthma, COPD and a vocal cord 
condition, as a result of exposure to oil well fires during 
his service in the in the Southwest Asia theater of 
operations.  He does not contend that he developed such 
disability during his first period of active duty from March 
1971 to May 1974, and the service medical records from this 
period of duty are silent for the disability claimed by the 
veteran. 

Service medical records from the veteran's second period of 
active duty dated in August and October 1991 reflect 
treatment for upper respiratory symptoms such as a sore 
throat and nasal congestion.  A November 1991 service medical 
record reflects the veteran reporting a history of 
intermittent coughing since September as well as a 20 year 
history of smoking one pack of cigarettes a day.  He also 
reported having shortness of breath and chest pain after a 
box had fallen on his right shoulder, and he reported 
episodes of coughing up phlegm after this accident.  The 
physical examination at that time revealed tenderness to 
palpation of the right upper chest, and an X-ray was 
interpreted as showing a possible fracture and infiltrates.  
The assessment was bronchitis and muscle strain of the right 
chest.  The separation examination conducted later in 
November 1991, and medical history compiled at that time, was 
negative for the respiratory disability claimed by the 
veteran. 

The post service evidence includes reports from an August 
2001 visit to a pulmonary clinic reflecting the veteran 
reporting that asthma had developed since his duty in Desert 
Storm.  He stated that he had been prescribed with an inhaler 
but did not know when it had been first prescribed.  It was 
reported that the veteran had smoked a pack and a half of 
cigarettes a day from the age of 20 years old until the time 
of the examination.  Following the examination, the 
impression was mild COPD and a small lesion of the left 
tonisllar bed. 

Medical records obtained prior to a June 2002 determination 
finding the veteran to be unfit for further Army National 
Guard duty due to COPD include reports from November 2001 
pulmonary function testing that demonstrated mild obstructive 
impairment.  The reports also included X-ray findings 
reflecting COPD in November 2001 and a December 2001 CAT scan 
that noted probable areas of scarring in the posterior right 
mid-lung region.  A December 2001 medical report noted that 
the veteran had a history of asthma that required the use of 
inhalers.  Videostroboscopic imaging at that time revealed 
bilateral true vocal fold erythema, Rinke's edema, polypoid 
changes and a hemorrhagic polyp or possible cyst of the true 
vocal fold.  There were also findings suggestive of reflux.  
Similar findings were obtained following a videostroboscopic 
laryngeal examination in July 2002, at which time the veteran 
was "strongly encouraged" to give up smoking and to make 
dietary changes to reduce the possibility of reflux.  A 
November 2002 report from a visit to an otolaryngology clinic 
resulted in an impression of vocal cord polyposis and the 
veteran was again encouraged to stop smoking and continue 
with his anti-reflux treatment.  

To the extent that the clinical records set forth above 
reflect "known" diagnoses of asthma, COPD, and the 
veteran's vocal cord condition has been attributed to 
polyposis, Rinke's edema and other diagnostic findings, 
service connection for the claimed respiratory disability 
under the presumptive provisions for Persian Gulf War 
veterans with an "undiagnosed illness" cannot be granted.  
38 C.F.R. § 3.317(a)(1)(ii).  Review of the record also 
otherwise reveals no opinion or finding from a medical 
professional linking the claimed disability to service, to 
include exposure to oil well fires therein.  The record above 
has also discussed the effect of the veteran's smoking on his 
respiratory functioning, and service connection is prohibited 
for an injury or disease attributable to the use of tobacco 
products by a veteran during service.  38 U.S.C.A. § 1103 
(West 2002).  

As for the veteran's assertions that the claimed respiratory 
disability is related to service, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in light of the 
absence of any competent medical evidence to support the 
veteran's assertions, the claim must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection of the claimed respiratory disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Service connection for respiratory disability claimed as 
asthma, COPD and a vocal cord condition is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


